Citation Nr: 0830643	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07- 00 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service-connection for bilateral hearing 
loss.

2.  Entitlement to service-connection for hypertension.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1968 to February 1972 and September 1974 to May 
1993.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Milwaukee, WI which denied the veteran's claim for 
entitlement to service connection for bilateral hearing loss 
and hypertension.


FINDINGS OF FACT

1.  The veteran's current hearing loss is not caused by or a 
result of military noise exposure.

2.  The veteran's hypertension is first shown to be 
manifested to a compensable degree several years after the 
veteran's discharge from service, and the greater weight of 
evidence is against finding that it is related to a disease 
or injury incurred during service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2007).  

2.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in March 
2006.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claims for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claims.  
Thus, the Board finds no prejudice in proceeding with 
adjudication of the appeal.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  

In the present appeal, the veteran did not receive notice as 
to the disability rating and effective date elements until a 
March 2006 letter.  Despite the error as to timeliness, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision because his claims were 
subsequently readjudicated in a statement of the case and a 
supplemental statement of the case.  Furthermore, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
appellant's service medical records, and post-service medical 
records, and other pertinent documents discussed below.  The 
RO has obtained the veteran's SMRs and private treatment 
records, and the appellant underwent VA examinations in May 
2006 to clarify the nature and etiology of his claimed 
disabilities.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims have been consistent with the provisions of the VCAA. 
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VCAA notice.  The purpose behind the notice 
requirement has been satisfied, because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his appealed claims.

Relevant law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation benefits, 
certain criteria must be met.  Under 38 C.F.R. § 3.385 
(2007), impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, however, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension, coronary artery disease, 
or arteriosclerosis become manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007). 

If the record demonstrates that the veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).

Hearing Loss

The veteran seeks service connection for bilateral hearing 
loss which he contends is a result of extreme noise exposure 
while serving on active duty.  See April 2006 statement in 
support of claim.

With respect to the matter of a current disability, the 
results of the May 2006 VA examination report satisfy the 
requirements of 38 C.F.R. § 3.385 for establishing a current 
hearing loss disability.

With respect to the matter of in-service disease or injury, 
the veteran has asserted that he suffered acoustic trauma 
from exposure to noise associated with combat and jet 
aircrafts.  See January 2007 substantive appeal.  The Board 
notes that the veteran's DD 214 form confirms that his MOS 
was a pilot.  The Board also notes that the veteran did 
engage in combat with the enemy within the meaning of 
38 U.S.C.A. § 1154(b).  In this regard, the official records 
indicate that the veteran was awarded a medal or decoration 
indicative of combat service.  Thus, for the purposes of this 
decision, the Board will assume that the veteran experienced 
hazardous noise exposure during service.  

The Board notes, however, that 38 U.S.C.A. § 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  The Board is satisfied 
by the evidence of incurrence event in the form of noise 
exposure. The questioning that remains is whether he has a 
current disability related to that exposure.

With respect to whether the veteran's currently diagnosed 
hearing loss disability is related to service, the Board 
finds that the greater weight of competent evidence does not 
support such a link.  Specifically, the Board notes that the 
veteran was provided a May 2006 VA examination to determine 
the nature and etiology of his disability, wherein the 
examiner concluded that the "veteran's hearing was normal in 
both ears at military discharge per the discharge audiogram, 
and that therefore in [the examiner's] opinion [the 
veteran's] current hearing loss was not caused by or a result 
of military noise exposure."  

While the Board acknowledges that the audiogram findings of 
the February 2006 private examination have been included in 
the claims folder, it notes that these results were 
uninterpreted.  In this regard, the Board notes that neither 
the RO nor the Board is competent to interpret graphical 
representations of audiometric data.  Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).  Consequently, the Board may not 
consider these examination results in its decision.

To the extent that the veteran himself and his representative 
contend that a medical relationship exists between his 
current hearing loss and service, there is no indication that 
they are qualified through education, training, or experience 
to offer such a medical opinion.  Thus, any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  

In summary, for the reasons and bases stated above, the Board 
concludes that the preponderance of the evidence is against 
the claim of service connection for bilateral hearing loss.  
Thus, the benefit sought on appeal is denied.

Hypertension

The veteran seeks service connection for hypertension which 
he contends developed while serving on active duty.  See 
September 2006 substantive appeal.

With respect to the matter of a current disability, the Board 
notes that there are numerous diagnoses of record of 
hypertension.

With respect to the matter of in-service disease or injury, 
the Board notes that the veteran's service medical records 
indicate that his blood pressure was tested consistently 
throughout his active duty service.  His highest recorded 
systolic pressure was 148.  The veterans diastolic pressure 
was consistently 88 or below.  Though the Board acknowledges 
that evidence of record indicates higher readings during 
service to include diastolic pressure ranging from 90 to 100, 
it points out that these diastolic pressures represent 41 of 
approximately 125 readings that were taken throughout the 
veteran's active duty service.  Given that the other 
diastolic readings were all 88 or under, the record does not 
reflect that the veteran's diastolic pressure was 
predominately 90 or greater throughout his active duty 
service.  In addition, his diastolic pressure was recorded at 
74 and his systolic pressure was 132 in February 1993, only 
three months prior to separation, indicating no signs of 
hypertension.

The Board notes that service medical records dated in 
September 1974, March 1978, March 1979, March 1980, March 
1981, March 1983, March 1986, August 1986, and October 1991, 
all contain notations of elevated blood pressure.  However, 
the Board points out that there is no indication that the 
veteran was diagnosed with or treated for hypertension while 
serving on active duty.  In this regard, the Board 
specifically points out the results of an October 1973 
clinical evaluation wherein the examiner concluded that the 
veteran was normotensive.  Though the Board acknowledges the 
August 1986 and February 1993 diagnoses of labile 
hypertension, it also notes that labile hypertension is 
defined as blood pressure that fluctuates abruptly and 
repeatedly, and does not necessarily encompass the criteria 
set forth above for establishing entitlement to service 
connection for hypertension. 

As to whether the current hypertension is related to service, 
the Board finds that the record does not support such a link.  
Most significantly, the Board notes that the veteran was 
provided a May 2006 VA examination to determine the nature 
and etiology of his disability, wherein the examiner 
concluded that the veteran's hypertension was not caused by 
or a result of active military service.  The examiner based 
his opinion on the fact that the veterans SMRs showed 
generally normal blood pressure readings, that the veteran 
was a fighter pilot who maintained flight status and had no 
comment of hypertension on multiple stress tests, and finally 
that the veteran was not treated for hypertension until 
approximately 9 years after separation.  The Board finds this 
opinion by a competent health care provider to be the most 
persuasive evidence of record.

There is also no evidence to suggest that hypertension 
manifested within one year of service.

To the extent that the veteran himself and his representative 
contend that a medical relationship exists between his 
hypertension and service, such claims do not constitute 
competent medical evidence and cannot be accepted by the 
Board. 
Cromley v. Brown, supra.  The Board has also considered the 
veteran's apparent assertions that he was told that he had 
high blood pressure or hypertension during service.  However, 
"the connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Consequently, the Board finds the opinion of the VA examiner 
to be the most probative and persuasive evidence of record.  
As noted, that examiner reviewed the veteran's service 
medical records, as well as post-service treatment records, 
and concluded that his current hypertension was unrelated to 
service.

In summary, for the reasons and bases stated above, the Board 
concludes that the preponderance of the evidence is against 
the claim of service connection for hypertension.  Thus, the 
benefit sought on appeal is denied.


ORDER

Entitlement to service-connection for bilateral hearing loss 
is denied.

Entitlement to service-connection for hypertension is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


